Citation Nr: 0400159	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  01-07 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for mild obstructive 
sleep apnea, non-positional (sleep apnea).

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected degenerative joint 
disease of the left hip (left hip disability), prior to 
November 22, 2000.

3.  The propriety of the current 30 percent rating assigned 
for the veteran's service-connected left hip disability, 
effective November 22, 2000.

4.  The propriety of the initial 50 percent rating assigned 
for the veteran's service-connected degenerative joint 
disease of the right hip, status post total joint replacement 
(right hip disability).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran retired in June 1999 after more than twenty years 
of active duty, including service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied, as not well grounded, the 
veteran's claim of entitlement to service connection for 
sleep apnea; in that same rating decision, the RO also 
granted service connection for left hip and right hip 
disabilities assigned an initial 10 percent and 50 percent 
evaluations, respectively, effective July 2, 1999.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In an August 2001 rating decision, the RO increased the 
evaluation of the veteran's left hip disability to 30 
percent, effective November 22, 2000; however, because the 
increase in the evaluation does not represent the maximum 
rating available for the disability, the veteran's claim for 
an increased evaluation for this condition remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Further, in light of the RO's August 2001 action, the Board 
has recharacterized this claim as indicated on the title page 
as separate issues involving the propriety of the initial and 
subsequent evaluations assigned.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

As noted above, in the April 2000 rating decision, the RO 
established service connection for right hip disability and 
assigned an initial 50 percent evaluation, effective July 2, 
1999.  In a November 2000 statement, the veteran expressed 
disagreement with the 50 percent rating, which the Board 
concludes constituted a Notice of Disagreement (NOD) pursuant 
to 38 C.F.R. § 20.201 (2000).  Thereafter, although he had 
not been issued a Statement of the Case (SOC) on the issue, 
on a September 2001 VA Form 9, the veteran reiterated his 
disagreement with the RO's assignment of an initial 50 
percent evaluation for his right hip disability, thus 
perfecting his appeal of this issue to the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).  

In June 2003, the veteran and his spouse, accompanied by the 
veteran's representative, offered testimony at a hearing held 
at the local VA office before the undersigned Veterans Law 
Judge.  At the hearing, although an SOC had still not been 
issued with respect to the veteran's right hip disability 
claim, he offered testimony in support of this issue.  
Moreover, the claims folder reflects that on the day 
following the hearing, the RO issued him an SOC on this 
claim.  The Board on that same day, the RO sent him a letter 
stating, "IMPORTANT-reply needed," informing him that it 
was still working on his claim seeking increased compensation 
for his right hip disability, and requesting that he submit 
evidence and identify sources of records that might support 
the claim; the RO advised him that although it was best if he 
could do so within 30 days, he had one year in which to do 
so.  

In November 2003, the veteran submitted, directly to the 
Board, a pertinent November 2003 medical report prepared by 
his private treating physician, which will be considered by 
the Board in connection with this appeal.  

The veteran's claims challenging the propriety of the initial 
and subsequent evaluations assigned for his left hip 
disability, as well as the initial evaluation assigned for 
his right hip disability, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's sleep apnea had its onset during service.


CONCLUSION OF LAW

The veteran's sleep apnea was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim of service connection for sleep apnea and 
that the requirements of the VCAA have been satisfied.

In September 1999, the veteran was afforded a Gulf War 
Registry Examination to determine whether he had any health 
problems related to his service in Southwest Asia during the 
Persian Gulf War; a report of this examination, dated in 
January 2000, has been associated with the claims folder.  
The RO has also obtained records of the veteran's private 
treatment for sleep apnea, and as noted in the introduction, 
in June 2003, he and his spouse testified at a Board hearing 
in support of this claim.  In addition, he and his 
representative have been provided with an SOC and 
supplemental statement of the case (SSOC) that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  Further, in a 
November 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

In light of this decision granting service connection for 
sleep apnea, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Background

As a preliminary matter, the Board notes that it has reviewed 
the pertinent evidence of record.  Because it is clear that 
the veteran suffers from sleep apnea, the Board will focus on 
the evidence that relates to whether this condition had its 
onset in service or was incurred in or aggravated by disease 
or injury that took place during the veteran's military 
service, to include whether it is a sign or symptom or an 
undiagnosed illness related to his Persian Gulf War service.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In confirming and continuing the denial of this claim, the RO 
has pointed out that the service medical records are negative 
for any complaint diagnosis or treatment of sleep apnea, and 
noted that the initial diagnosis of this condition was 
offered in October 1999, several months after his discharge 
from active duty.  

The veteran challenges the RO's finding that he was not seen 
in service for this condition, maintaining that he reported 
having "sleep troubles" to "military doctors" "on a 
number of occasions during his period of active duty, but 
these examiners failed to perform any tests required to 
diagnose the condition.  As such, the veteran contends that 
his sleep apnea had its onset during service, and argues that 
he should not be penalized for the service examiners failure 
to conduct those tests.  Further, at the June 2003 Board 
hearing, both the veteran and his spouse testified that the 
veteran had suffered from symptoms, including difficult and 
restless sleep, snoring, and periods in which he ceased to 
breathe, which were later diagnosed as sleep apnea by his 
private physician, Dr. Stephen W. Snell.  

In addition, during the hearing, the veteran cited to a June 
2000 report prepared by Dr. Snell.  A review of that report 
shows that Dr. Snell indicated that he had been treating the 
veteran for approximately eight to nine months and that the 
veteran had "documented sleep apnea."  Dr. Snell reported 
that the veteran had surgery "for intervention to improve 
his sleep apnea which has improved."  The physician stated, 
however, that the veteran continued to require nasal CPAP 
(continuous positive airway pressure) to further facilitate 
his sleep.  Dr. Snell added that the veteran's sleep apnea 
was documented on sleep studies in the past, dating back to 
January 19, 1999, and was a "long-standing problem," which 
in his opinion dated back several years and was progressive.  
Thereafter, he stated, "Again, the sleep apnea is not a new 
development but the development of it dates back over the 
last several years."

An October 1999 overnight polysomnogram revealed that the 
veteran had three obstructive apneas ranging between 11 and 
15 seconds in duration, with no mixed or central apneas.  The 
diagnostic study also disclosed that the veteran experienced 
47 hypoapneas ranging between 9 and 46 seconds in duration, 
resulting in a total of 50 apneas and hypoapneas for the 
evening and a Respiratory Disturbance Index of 9.5 events per 
hour; the physician diagnosed the veteran as having mild 
obstructive sleep apnea, non-positional; and mild periodic 
leg movement disorder.

In September 1999, the veteran was afforded a VA Persian Gulf 
War Registry Examination; however, the reports reflects that 
the veteran did not discuss his sleep problems, and the 
examiner did not comment on whether he suffered from this 
condition.

A May 2003 overnight polysomnogram disclosed that the veteran 
had 61 obstructive apneas and 43 partial apneas prior to the 
institution of nasal CPAP therapy.  The respiratory 
disturbance index averaged 52 events per hour, and examiner, 
Dr. John Cox, characterized the overnight polysomnogram as 
abnormal.  Dr. Cox diagnosed the veteran as having severe 
obstructive sleep apnea, nonpostional in nature; and moderate 
periodic limb movement disorder.  

Finally, in a November 2003 report, Dr. Snell stated that the 
veteran had severe obstructive sleep apnea and reported that 
he had undergone several medical procedures to treat the 
condition, including uvulopalatoplasty, tonsillectomy and 
septoplasty.  Dr. Snell added that, in his opinion, the 
veteran's severe obstructive sleep apnea, which has been well 
documented "for many years," and had been present for at 
least six years, and probably for several years prior to 
that.  Further, he commented that it was more likely than not 
that the veteran's sleep apnea began while he was on active 
duty.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted for sleep apnea.  In 
reaching this determination, the Board notes that the Dr. 
Snell has treated the veteran for sleep apnea for several 
years and has opined that the disability had its onset during 
service.  In support of this conclusion, he pointed out that 
sleep studies dated since January 1999 revealed that the 
veteran suffered from the condition.  Moreover, Dr. Snell 
explained that because the veteran's sleep apnea was 
progressive, it likely had its onset several years prior to 
that.  Given that the veteran was discharged in June 1999 
after more than twenty years of service, that would clearly 
place the onset of the veteran's sleep apnea during his 
period of active duty.  Further, the Board notes that in 
Charles v Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court recently held that a lay person, such as the veteran 
and his spouse, are competent to report that the veteran has 
experienced a continuity of symptoms, which have been 
diagnosed as sleep apnea, since service.

In reaching this determination, the Board also recognizes 
that, because the RO denied this claim on the basis that it 
determined that it was not well grounded, under the law in 
effect at that time, it was precluded from offering the 
veteran a pertinent VA examination.  There is thus no further 
pertinent medical evidence, and therefore the only evidence 
of record supports the claim.  In light of the foregoing, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for sleep 
apnea is warranted.  Finally, because service connection is 
being granted on a direct basis, an analysis of whether the 
provisions of 38 C.F.R. § 3.317 provide a basis for a grant 
of service connection is unnecessary.


ORDER

Service connection for sleep apnea is granted.


REMAND

Also before the Board is the veteran's challenge to the 
propriety of the initial 10 percent and 30 percent 
evaluations assigned for his left hip disability, effective 
July 2, 1999, and November 22, 2000, respectively, as well as 
his appeal seeking an initial rating in excess of 50 percent 
for his right hip disability.  For the reasons stated below, 
these issues must be remanded.

The Board notes that during the course of this lengthy 
appeal, which has been pending since July 1999, the VCAA was 
enacted in November 2000.  This liberalizing law is 
applicable to the veteran's claims because they are pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Act and its implementing regulations include 
notification provisions that specifically require VA to 
notify the claimant his representative of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claims.  
As part of the notice, VA must specifically inform them of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).

Here, the Board observes that in a November 2001 letter, the 
RO informed the veteran of the basic requirements of a claim 
of direct service connection, which is not pertinent to the 
veteran challenge to the propriety of the initial 10 and 30 
percent ratings for his left hip disability, or to his appeal 
of the initial 50 percent rating for his right hip 
disability.  As such, neither the veteran nor his 
representative was issued any sort of notification of the 
VCAA and the effect it had on these issues.  The Board points 
out that the claims folder was received at the Board in July 
2003, well over two years after the VCAA was enacted.  The 
Board finds that the RO should inform the veteran and his 
representative of the VCAA and its notification provisions 
and how they impact on these claims.  Accordingly, this case 
must be remanded.

In addition, during the June 2003 Board hearing, the veteran 
reported receiving private care for his left and right hip 
disabilities from Drs. Wendy Bartanen and Chris E. Codding 
and the Board notes that other than Dr. Codding's August 2002 
report, which he wrote to Dr. Bartanen, no medical records 
from either physician have been associated with the claims 
folder.  Further, the record shows that the veteran has 
received treatment for these conditions from Dr. Timeri M. 
Murari, and other than a November 2000 report, none of his 
treatment records have been associated with the claims 
folder.  The Board points out that, pursuant to the VCAA, VA 
must obtain any pertinent outstanding private medical records 
and consider them in adjudicating this appeal.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  As such, for this reason as well, this appeal must 
be remanded.  

The Board notes that these private treatment records may be 
especially important in this case in light of the Court's 
decision in Fenderson.  In that case, the Court held that 
where, as here, the veteran challenges the initial evaluation 
assigned immediately following the grant of service 
connection, VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Id. at 126.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since July 1999 for any left 
or right hip problems.  This should 
specifically include records of his care 
from Dr. Wendy Bartanen; Dr. Chris E. 
Codding, or any other examiner at ORC; 
and from Dr. Timeri M. Murari, or any 
other examiner who treated him at Lawton 
Orthopedic Center.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his service-connected left and right 
hip disabilities.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should identify all left 
and right  hip pathology found to be 
present.  The examiner should report the 
findings of range of motion studies 
expressed in degrees and in relation to 
normal range of motion, and should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the left hip.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims challenging the initial 
10 and 30 percent evaluations assigned 
for his left hip disability, effective 
July 2, 1999, and November 22, 2000, 
respectively, and to his challenge of the 
initial 50 percent rating assigned for 
his right hip disability.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



